PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/224,464
Filing Date: 18 Dec 2018
Appellant(s): Mudric, Dusan



__________________
Alison J. Moy (Reg. No. 69,187)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	Claims 1-2, 5-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US# 2011/0242975 hereinafter referred to as Zhao) in view of Maslak (US# 2017/0244667) and Kormann et al. (US# 2011/0075590 hereinafter referred to as Kormann).

	RE Claim 1, Zhao discloses a method of operating a communication node (See Zhao FIG 1), the method comprising: 
	determining a network IP mode for a host hosting an application making a service request (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request);
	receiving two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses);
See Zhao FIG 2, 4; [0028]-[0032] – obtaining and assigning IP addresses associated with service requests); 
	determining an order for each IP address based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized).
	Zhao does not specifically disclose  
	probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; or 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server to generate a list of reachable IP addresses.  
	However, Maslak teaches of 
	probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	generating a list of reachable IP addresses (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, comprising probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; and generating a list of reachable IP addresses, as taught in Maslak. One is motivated as such in order to See Maslak Background; Summary).
	Zhao, modified by Maslak, does not specifically disclose 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server.
	However, Kormann teaches of 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak, comprising prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server, as taught in Kormann. One is motivated as such in order to more effectively and efficiently discover network addressing (See Kormann [0001]-[0004], [0010]-[0011]).

	RE Claim 2, Zhao, modified by Maslak in view of Kormann, discloses a method, as set forth in claim 1 above, wherein the network IP mode comprises an IPv6 mode (See Zhao [0028]-[0032] – i.e. IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode).

Claim 5, Zhao, modified by Maslak in view of Kormann, discloses a method, as set forth in claim 1 above, wherein the configuration order rules comprise a network IP mode preference (See Zhao [0028]-[0032] – i.e. IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode).

	RE Claim 6, Zhao, modified by Maslak in view of Kormann, discloses a method, as set forth in claim 1 above, wherein the configuration order rules comprise ignoring IPv4 addresses (See Zhao FIG 4 – 420).

	RE Claim 7, Zhao, modified by Maslak in view of Kormann, discloses a method, as set forth in claim 1 above, wherein the one or more IP addresses comprises IPv4 addresses and IPv6 addresses (See Zhao [0028]-[0032] – i.e. dual-stack (either IPV4 or IPV6) mode comprising both IPV4 and IPV6 addresses).

	RE Claim 8, Zhao, modified by Maslak, discloses a method, as set forth in claim 1 above, further comprising:5Application No. 161224,464Attorney Docket No. 4366-1108
Amendment and Response	determining the application server hosting the requested service is on a dual-mode network (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
	receiving two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses),
See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server) to generate an ordered list of Internet Protocol (IP) addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses), wherein the list of IP addresses is ordered based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized); 
	probing each IP address in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	generating a list of resolved destination addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).

	RE Claim 9, Zhao discloses a client device requesting a service provided by an application server (See Zhao FIG 1), the client device comprising: 
	a processor configured to determine a network IP mode for a host hosting an application making a service request (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
See Zhao [0020] – directory server 110 providing multiple network addresses),
	a communication interface configured to transfer a request for one or more IP addresses associated with the service request (See Zhao FIG 2, 4; [0028]-[0032] – obtaining and assigning IP addresses associated with service requests); 
	the processor configured to determine an order for each IP address based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized).
	Zhao does not specifically disclose  
	probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; or 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server to generate a list of reachable IP addresses.  
	However, Maslak teaches of 
	probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	generating a list of reachable IP addresses (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).
See Maslak Background; Summary).
	Zhao, modified by Maslak, does not specifically disclose 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server.
	However, Kormann teaches of 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak, comprising prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server, as taught in Kormann. One is motivated as such in order to more effectively and efficiently discover network addressing (See Kormann [0001]-[0004], [0010]-[0011]).

Claim 10, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above, wherein the network IP mode comprises an IPv6 mode (See Zhao [0028]-[0032] – i.e. IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode).

	RE Claim 13, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above, wherein the configuration order rules comprise a network IP mode preference (See Zhao [0028]-[0032] – i.e. IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode).

	RE Claim 14, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above, wherein the configuration order rules comprise ignoring IPv4 addresses (See Zhao FIG 4 – 420).

	RE Claim 15, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above, wherein the one or more IP addresses comprises IPv4 addresses and IPv6 addresses (See Zhao [0028]-[0032] – i.e. dual-stack (either IPV4 or IPV6) mode comprising both IPV4 and IPV6 addresses).

	RE Claim 16, Zhao, modified by Maslak, discloses a client device, as set forth in claim 9 above, further comprising:5Application No. 161224,464Attorney Docket No. 4366-1108
Amendment and Response	the processor configured to determine the application server hosting the requested service is on a dual-mode network (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
	A communication interface configured to receive two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses),
	Prior to attempting a connection to the application server, instructions configured to order the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server) to generate an ordered list of Internet Protocol (IP) addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses), wherein the list of IP addresses is ordered based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized); 
	The communication interface configured to probe each IP address in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	The processor configured to generate a list of resolved destination addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).

	RE Claim 17, Zhao, modified by Maslak, discloses a non-transitory computer-readable medium comprising processor-executable instructions comprising:
See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
	Instructions configured to receive two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses);
	instructions configured to transfer a request for one or more IP addresses associated with the service request (See Zhao FIG 2, 4; [0028]-[0032] – obtaining and assigning IP addresses associated with service requests); 
	instructions configured to determine an order for each IP address based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized).
	Zhao does not specifically disclose  
	probing at each of the IP addresses in the ordered list of IP addresses to determine reachability; or 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server to generate a list of resolved destination addresses for a server hosting the requested service.  
	However, Maslak teaches of 
See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	generating a list of resolved destination addresses for a server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, comprising probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; and generating a list of resolved destination addresses for a server hosting the requested service, as taught in Maslak. One is motivated as such in order to better select the address that works more effectively (See Maslak Background; Summary).
	Zhao, modified by Maslak, does not specifically disclose 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server.
	However, Kormann teaches of 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as See Kormann [0001]-[0004], [0010]-[0011]).

	RE Claim 18, Zhao, modified by Maslak, discloses a non-transitory computer-readable medium, as set forth in claim 17 above, further comprising:5Application No. 161224,464Attorney Docket No. 4366-1108
Amendment and Response	instructions configured to determine the server hosting the requested service is on a dual-mode network (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
	Instructions configured to receive two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses),
	Prior to attempting a connection to the application server, instructions configured to order the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server) to generate an ordered list of Internet Protocol (IP) addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses), wherein the list of IP addresses is ordered based on configuration order See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized); 
	instructions configured to probe each IP address in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	instructions configured to generate a list of resolved destination addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).

	RE Claim 19, Zhao, modified by Maslak, discloses a non-transitory computer-readable medium, as set forth in claim 17 above, wherein the one or more IP addresses comprises IPv4 addresses and IPv6 addresses (See Zhao [0028]-[0032] – i.e. dual-stack (either IPV4 or IPV6) mode comprising both IPV4 and IPV6 addresses).

	Claims 3, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US# 2011/0242975 hereinafter referred to as Zhao) in view of Maslak (US# 2017/0244667), Kormann et al. (US# 2011/0075590 hereinafter referred to as Kormann) and Huang et al. (US# 2012/0110210 hereinafter referred to as Huang).

	RE Claim 3, Zhao, modified by Maslak and Kormann, discloses a method, as set forth in claim 2 above. Zhao, modified by Maslak and Kormann, does not specifically disclose further comprising: 
	converting an IPv4 address to an IPv6 mapped address; and 

	However, Huang teaches of
	converting an IPv4 address to an IPv6 mapped address (See Huang [0028] – converting IPV4 to IPV6 address); and 
	using an IPv6 socket to access the IPv6 mapped address (See Huang [0041] – using IPV6 socket for IPV6 address mapping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, comprising converting an IPv4 address to an IPv6 mapped address; and using an IPv6 socket to access the IPv6 mapped address, as taught in Huang. One is motivated as such in order to improve flexibility when communicating over both IPV4 and IPV6 (See Huang Background, Summary).

	RE Claim 11, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above. Zhao, modified by Maslak and Kormann, does not specifically disclose further comprising: 
	the processor configured to convert an IPv4 address to an IPv6 mapped address; and 
	the communication interface configured to use an IPv6 socket to access the IPv6 mapped address.
	However, Huang teaches of
See Huang [0028] – converting IPV4 to IPV6 address); and 
	the communication interface configured to use an IPv6 socket to access the IPv6 mapped address (See Huang [0041] – using IPV6 socket for IPV6 address mapping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, comprising the processor configured to convert an IPv4 address to an IPv6 mapped address; and the communication interface configured to use an IPv6 socket to access the IPv6 mapped address, as taught in Huang. One is motivated as such in order to improve flexibility when communicating over both IPV4 and IPV6 (See Huang Background, Summary).

	RE Claim 20, Zhao, modified by Maslak and Kormann, discloses a non-transitory computer-readable medium, as set forth in claim 16 above. Zhao, modified by Maslak and Kormann, does not specifically disclose further comprising: 
	instructions configured to convert an IPv4 address to an IPv6 mapped address; and 
	instructions configured to use an IPv6 socket to access the IPv6 mapped address.
	However, Huang teaches of
	instructions configured to convert an IPv4 address to an IPv6 mapped address (See Huang [0028] – converting IPV4 to IPV6 address); and 
See Huang [0041] – using IPV6 socket for IPV6 address mapping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, comprising instructions configured to convert an IPv4 address to an IPv6 mapped address; and instructions configured to use an IPv6 socket to access the IPv6 mapped address, as taught in Huang. One is motivated as such in order to improve flexibility when communicating over both IPV4 and IPV6 (See Huang Background, Summary).

	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US# 2011/0242975 hereinafter referred to as Zhao) in view of Maslak (US# 2017/0244667), Kormann et al. (US# 2011/0075590 hereinafter referred to as Kormann) and Boucadair et al. (US# 2009/0304025 hereinafter referred to as Boucadair).

	RE Claim 4, Zhao, modified by Maslak and Kormann, discloses a method, as set forth in claim 1 above. Zhao, modified by Maslak and Kormann, does not specifically disclose wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference.
	However, Boucadair teaches of wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference (See Boucadair [0108] – giving FQDN addresses higher preference to IPV6 addresses).
See Boucadair [0108]).

	RE Claim 12, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above. Zhao, modified by Maslak and Kormann, does not specifically disclose wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference.
	However, Boucadair teaches of wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference (See Boucadair [0108] – giving FQDN addresses higher preference to IPV6 addresses).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference, as taught in Boucadair. One is motivated as such in order to lighten the load on network nodes (See Boucadair [0108]).

(2) Response to Argument
Claims 1-20 stand rejected under 35 U.S.C. 103
	In the Appeal Brief on pg. 5-7 regarding independent claims 1, 9, and 17, the Appellant argues that the cited references do not teach “prior to attempting to a connection to the application server, ordering the received two or more IP addresses for the application server to generate an ordered list of Internet Protocol (IP) addresses for the application server hosting the requested service, wherein the list of IP addresses is ordered based on configuration order rules”. The Examiner respectfully disagrees. The Appellant further argues that “even assuming arguendo, the Kormann reference discloses obtaining and listing multiple IP addresses prior to attempting connection to a server, as asserted in the Office Action, the Kormann reference is silent regarding ordering the received two or more IP addresses for the application server to generate an ordered list”, to which the Examiner also disagrees. 
The Examiner submits that firstly, the claim language does not define what kind of “ordering” takes place (i.e. lowest address to highest address numerically, odd/even, highest to lowest address, etc…). Secondly, the claim language only requires that the “ordering” takes place “prior to attempting connection to the application server”. 
As admitted by Appellant on pg. 6 of the Appeal Brief, Kormann discloses obtaining and “listing” of the addresses.  Under BRI, this disclosed “listing” alone meets the claimed “ordering” as listing of the addresses would arrange the addresses in some type of order. Further, in at least [0028], Kormann teaches of “the range of IPv4 addresses may be entered manually by a user or may be determined automatically by the network discovery host 102. The IPv4 addresses may be obtained from a database of addresses or generated in a non-random or pseudo-random fashion” (emphasis added). That is, even if the addresses are “random”, this technically is a type of “order” (i.e. random order, or in this case, pseudo-random order). In addition, Kormann specifically states that the addresses can be generated in a “non-random” fashion, which would result in the addresses being ordered in a non-random fashion. These steps are all done “prior to attempting connection to the application server”. Furthermore, [0029]-[0030] discuss probing the addresses by “range” (i.e. “the range of potential IPv4 addresses has been exhausted”) implying that the addresses are ordered/grouped by range first (i.e. prior to attempting connection) and are then probed in order of ranges (i.e. attempting connection).
	Based on the above remarks, the Examiner submits that the pending rejections should be affirmed by the PTAB.



Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVE R YOUNG/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477  
                                                                                                                                                                                                              /AYAZ R SHEIKH/       Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.